Cockrilu, C. J.  i. Homestead in estate common,  An estate in common with others is sufficient to support a homestead exemption, withoutin exclusive possession .by the tenant who claims the privilege. Ward v. Mayfield, 41 Ark. 94; Thompson v. King, 54 id. 9.  % wteu right of home-attaches,  When real estate decends to several persons as ten- . . . 1 . -. ants m common, one of whom is married and residing the land with his family at the ancestor’s death, intending to continue his residence upon it as a home when the decent is cast, the privilege of the homestead attaches to his interest in the land the instant the estate vests in him, and precludes his creditor from acquiring a judgment or execution lien upon the land, to be asserted as superior to the homestead right. There is no complaint of the judgment, except that it is not warranted by the proof. The general finding in favor of the appellee is as effective as a special finding of all the facts stated above would have been. The evidence warranted such a special finding. The same presumptions are indulged as though the finding were the verdict of a jury. Jones v. Glidewell, 53 Ark. 161.  3. Homestead in leasehold estate.  The appellee was the tenant of the ancestor when the latter died, and that fact is relied upon to cut off the homestead exemption. It tends to strengthen the right. A leasehold estate is sufficient to support the exemption. The testimony warranted the finding that the appellee had established his home on the land under that estate. The addition to his estate which he acquired by inheritance did not make the place any the less his home or subject it to the judgment or execution lien. No interest of a debtor in his homestead can be subjected to the creditor’s judgment.  of homestead, 4.-, As to  The question as to the debtor’s abandonment of his homestead was submitted to the court and determined against the creditors on the testimony. The finding on that score also is sustained by the evidence. Affirm.